              Case 18-12537-MFW            Doc 362     Filed 03/01/19      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

PGHC Holdings, Inc., et al.,                           Case No. 18-12537 (MFW)

                       Debtors.1                       Jointly Administered


                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON MARCH 5, 2019 AT 1:00 P.M. (ET)

CONTESTED MATTER GOING FORWARD

1.      Debtors' Motion for Entry of an Order Extending the Time by Which the Debtors May
        Assume or Reject Unexpired Leases of Nonresidential Real Property (D.I. 331, Filed
        2/19/19).

        Objection Deadline: February 26, 2019 at 4:00 p.m. (ET).

        Related Pleadings:

        a.     Certification of Counsel Regarding Revised Proposed Order Extending the Time
               by Which the Debtors May Assume or Reject Unexpired Leases of Nonresidential
               Real Property (D.I. 356, Filed 2/28/19).

        Responses Received:

        a.     Informal Comments of Federal Realty Investment Trust (“Federal Realty”); and

        b.     Objection Motion to Extend Debtors’ Motion for Entry of an Order Extending the
               Time by Which the Debtors May Assume or Reject Unexpired Leases of
               Nonresidential Real Property Filed by Charles S. Rotondi (D.I. 354, Filed
               2/27/19).

        Status: The Debtors have agreed upon revised language to incorporate Federal Realty’s
        informal comments, which are reflected in the revised order attached to the filed
        certification of counsel (D.I. 356). The Debtors believe that Mr. Rotondi’s objection is
        mooted by the recently-filed Third Omnibus Rejection Motion (D.I. 347), which is


1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: PGHC Holdings, Inc. (4262); Papa Gino’s Holdings Corp. (6681); Papa Gino’s, Inc.
        (1264); Papa Gino’s Franchising Corp. (2690); Papa Gino’s/D’Angelo Card Services, Inc. (0621);
        D’Angelo’s Sandwich Shops, Inc. (7947); Progressive Food, Inc. (6224); D’Angelo Franchising
        Corporation (8398); and Delops, Inc. (7945). The Debtors’ mailing address is 600 Providence
        Highway, Dedham, MA 02026.
           Case 18-12537-MFW         Doc 362      Filed 03/01/19   Page 2 of 2



      rejecting Mr. Rotondi’s lease; however, Mr. Rotondi has not withdrawn his objection at
      this time. The hearing on this matter will go forward.

Dated: March 1, 2019                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                      /s/ Daniel B. Butz
                                      Derek C. Abbott (No. 3376)
                                      Daniel B. Butz (No. 4227)
                                      Matthew B. Harvey (No. 5186)
                                      Eric W. Moats (No. 6441)
                                      1201 N. Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, Delaware 19899-1347
                                      Telephone: (302) 658-9200
                                      Facsimile: (302) 658-3989
                                      dabbott@mnat.com
                                      dbutz@mnat.com
                                      mharvey@mnat.com
                                      emoats@mnat.com

                                      Counsel to the Debtors and Debtors in Possession




                                            -2-
